Citation Nr: 1821273	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from January 1951 to January 1955.  This matter comes to the Board of Veterans' Appeals on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially requested a hearing before a Member of the Board, but withdrew the request in March 2018.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

FINDING OF FACT

The Veteran experienced acoustic trauma and hearing loss symptoms in service, his hearing loss symptoms have persisted since that time, and he has a current diagnosis of bilateral sensorineural hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303(a), 3.159 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

STRs do not show a diagnosis of or treatment for hearing loss, and the Veteran passed a whispered voice test at separation.  However, the whispered voice test is not adequate for the purposes of determining the presence or absence of bilateral hearing loss.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.

Private medication records from October 2007 document that the Veteran had a long history of hearing loss, and audiometric testing showed a diagnosis of sensorineural hearing loss.

The Veteran underwent a VA audiology examination in August 2013, at which time the examiner reported that the Veteran's hearing loss had a gradual onset over the prior 10 years.  Audiometric testing showed the following puretone thresholds:  

Hertz
500
1000
2000
3000
4000
Right ear
40
40
70
70
80
Left ear
35
40
75
70
70

Speech discrimination scores measured 82 percent in the right ear and 74 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that hearing loss was not related to service.  The examiner reasoned that there was no evidence of hearing loss in service or at separation, or history of chronicity of hearing loss symptoms since separation from service.  

In his October 2013 notice of disagreement, the Veteran wrote that while on the U.S.S. Black he trained service members on the use of enclosed turrets.  He wrote that he told the chief hospital corpsman at the time that he was having a hard time hearing and had ringing in his ears, and was told by the corpsman that his hearing would "clear up."  He then stated that he continued to have trouble with his hearing since the in-service events.

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  The Veteran has a current diagnosis of sensorineural hearing loss disability for VA purposes.  The Veteran has competently and credibly testified that he was exposed to hazardous noise in service, at which time he began to notice symptoms of hearing loss and ringing in the ears.  The Board finds his testimony to be consistent with his duties in the U.S. Navy, and his exposure to in-service acoustic trauma is conceded.  The Veteran's separation examination is inadequate to show that hearing loss did not exist at separation, and the VA examiner's reliance on that examination renders their opinion inadequate.  Also, while the examiner documented that the Veteran's hearing loss had an onset 10 years prior, the Veteran, in his written testimony, has consistently testified that he first noticed symptoms in service and that those symptoms have persisted since that time.  The Board finds that the in-service acoustic trauma and currently-diagnosed sensorineural hearing loss disability for VA purposes, along with the Veteran's credible testimony regarding onset and continuity of symptoms meets the criteria for service-connection in this case.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


